Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022 has been entered.

Response to Amendment
Applicant’s amendment filed on July 15, 2022 amends claims 9 and 16-24.  Claims 9-26 are pending.

Response to Arguments
Applicant’s arguments, filed on July 15, 2022, regarding the newly presented claim limitations have been fully considered and are moot as shown in the rejections that follow.  The limitations in the independent claims are taught by newly presented reference, Toebes et al. (US 9,620,004), in combination with the previously cited reference, Arwine (US 2016/0274578).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-26 are rejected under 35 U.S.C. 103 as being unpatentable over Toebes et al. (US 9620004) in view of Arwine (US 2016/0274578).
Regarding claim 9, Toebes teaches an information processing system comprising:  a first piloting terminal for wirelessly [piloting a flight vehicle]; and an information processing apparatus including:  a first communication unit configured to perform communication with a first piloting terminal operated by a first pilot that is for wirelessly piloting [a flight vehicle]; (see Toebes at col. 3 lines 10-12 which discloses a wireless remote control system 10 which is operative to enable a plurality of users to operate a remote device 12 using independent remote controls 14.  See Toebes at col. 9 lines 59-63 in conjunction with Fig. 15 which discloses primary, secondary, and tertiary wireless controlling devices 34, 44, 76.  Examiner maps the primary controlling device to the first piloting terminal and the secondary wireless controlling device to the information processing apparatus.  See Toebes at col. 9 lines 47-50 which discloses that the processor 20b of the wireless controlling device 44 (i.e., the secondary wireless controlling device) is operative to wirelessly receive a pairing request 86 (including a password) from the wireless controlling device 76 (i.e., the tertiary wireless controlling device).  Examiner notes that the secondary wireless controlling device may process and provide information from the tertiary wireless controlling device to the primary wireless controlling device.  See Toebes at col. 10 lines 1-9 which discloses that the processor 20b of the wireless controlling device 44 is operative to wirelessly send the control commands 56 to the wireless controlling device 34, and that the processor 20a of the wireless controlling device 34 is operative to wirelessly receive the control commands 56 from the wireless controlling device 44.  Examiner notes that the secondary wireless controlling device 44 would include a first communication unit in order to communicate with the first wireless controlling device.)
a second communication unit configured to perform communication with a second piloting terminal operated by a second pilot that is for piloting [the flight vehicle] via a network; (see Toebes at col. 9 lines 63-67 which discloses that the processor 20b of the wireless controlling device 44 is operative to wirelessly receive control commands 90 from the wireless controlling device 76 for controlling the remote device 38 (i.e., the secondary wireless controlling device receives control commands from the tertiary wireless controlling device).  Examiner notes in order for the secondary wireless controlling device 44 to receive commands from the third wireless controlling device, the secondary wireless controlling device 44 would include a second communication unit.  Examiner further notes that the wireless commands are transmitted through a communications network.  Examiner maps the tertiary wireless controlling device to the second piloting terminal.)
a determination unit configured to determine whether the first piloting terminal or the second piloting terminal is to pilot [the flight vehicle] based on information that the first communication unit receives from the first piloting terminal or information that the second communication unit receives from the second piloting terminal; and a remote control unit configured to, in a case where it is determined that the second piloting terminal is to pilot [the flight vehicle], transfer via the network a first instruction for an operation of [the flight vehice] to the first piloting terminal, the first instruction being transmitted from the second piloting terminal to the information processing apparatus for the operation of [the flight vehicle]; and wherein in a case where it is determined that the first piloting terminal is to pilot [the flight vehicle], the first piloting terminal wirelessly transmits to [the flight vehicle] for an operation of [the flight vehicle] a second instruction generated in response to the operation of the first piloting terminal by the first pilot, and wherein in a case where it is determined that the second piloting terminal is to pilot [the flight vehicle], the first piloting terminal wirelessly transmits to [the flight vehicle] for an operation of the flight vehicle the first instruction generated in response to the operation of the second piloting terminal by the second pilot, the first instruction being transferred from the information processing apparatus (see Toebes at col. 9 line 59 to  col. 10 line 11 which discloses that reference is now made to FIG. 15, which is a partly pictorial, partly block diagram view of the primary, secondary and tertiary wireless controlling devices 34, 44, 76 sending control commands to the remote device 38 of FIG. 3, and that the processor 20b of the wireless controlling device 44 is operative to wirelessly receive control commands 90 from the wireless controlling device 76 for controlling the remote device 38.   The processor 20b of the wireless controlling device 44 is operative to wirelessly send the control commands 56 to the wireless controlling device 34 for controlling the remote device 38 based on the control commands 90 received from the 76 and the user input commands from the user input interface 24b of the wireless controlling device 44.  The processor 20a of the wireless controlling device 34 is operative to wirelessly receive the control commands 56 from the wireless controlling device 44.  Toebes at col. 10 lines 10-11 discloses that it will be appreciated that two, three or more wireless controlling devices may be daisy chained in such a manner.  Examiner notes that the control commands may be transmitted from any one or more of the daisy chained wireless controlling devices to the remote device 38, and that control commands may be transmitted from the tertiary wireless controlling device to the primary wireless controlling device via the secondary wireless controlling device.  Examiner maps the control commands 90 sent by the tertiary wireless control device to the first instruction.  Examiner maps the control commands transmitted by the primary wireless control device to the second instruction.  Toebes at col. 12, lines 1-8 further discloses that in practice, some or all of the above described functions may be combined in a single physical component or, alternatively, implemented using multiple physical components.  These physical components may comprise hard-wired or programmable devices, or a combination of the two.  In some embodiments, at least some of the functions of the processing circuitry may be carried out by a programmable processor under the control of suitable software.  Examiner notes that the programmable processor under control of suitable software may correspond to the determination unit and the remote control unit.)
 Toebes does not expressly disclose a flight vehicle, which in a related art Arwine teaches (see Arwine at [0003] which disclose a UAV authorization system employed to authorize a pilot to operate a UAV.  Examiner maps the UAV to the flight vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a flight vehicle, as taught by Arwine.  
One would have been motivated to make such a modification to include any suitable device which is controlled remotely by a controlling device, as suggested by Toebes at col. 3 lines 1-3.
Claim 16 recites a system that is configured to perform the steps recited in the system of claim 9.  The cited portions of the references used in the rejection of claim 1 teach the limitations recited in the system of claim 16.  Therefore, claim 16 is rejected under the same rationale as stated for claim 1 above.

Regarding claim 10, the modified Toebes teaches the information processing system according to claim 9, wherein in a case where it is determined that the second piloting terminal is to pilot the flight vehicle, the remote control unit uses the first communication unit to notify the first piloting terminal that the second piloting terminal is to pilot the flight vehicle, and if permission is received in response to the notification, the remote control unit transfers the instruction for the flight vehicle that is received from the second piloting terminal to the flight vehicle (see Toebes at col. 10 lines 1-6 in conjunction with Fig. 15 which discloses that the processor 20b of the wireless controlling device 44 is operative to wirelessly send the control commands 56 to the wireless controlling device 34 for controlling the remote device 38 based on the control commands 90 received from the 76 and the user input commands from the user input interface 24b of the wireless controlling device 44.  Examiner notes that communication amongst the primary wireless controlling device 34 and the secondary and/or tertiary wireless controlling devices 44, 76 must occur in order for coordination of appropriate control commands to be transmitted to the remote device 38.   Toebes at col. 12, lines 1-8 further discloses that in practice, some or all of the above described functions may be combined in a single physical component or, alternatively, implemented using multiple physical components.  These physical components may comprise hard-wired or programmable devices, or a combination of the two.  In some embodiments, at least some of the functions of the processing circuitry may be carried out by a programmable processor under the control of suitable software.  Examiner previously noted that the programmable processor under control of suitable software may correspond to the determination unit and the remote control unit.  Examiner notes that the determination and remote control units may perform functions such as transferring data and notifying the primary wireless controlling device in response to a permission that was obtained.  Examiner further notes that such functions may be implemented by one or more physical components in the primary wireless controlling device as well as the tertiary wireless controlling device.)
Claim 17 is directed toward a system that comprises the same elements recited in Claim 10.  The cited portions of Toebes used in the rejection of claim 10 teaches the limitations recited in the system of claim 17.  Therefore, claim 17 is rejected under the same rationale as stated for claim 10 above.
Regarding claim 12, the modified Toebes teaches the information processing system according to claim 9, wherein the determination unit specifies a flight environment of the flight vehicle based on information that the first communication unit receives from the first piloting terminal, and makes the determination based on the flight environment (see Toebes at col. 3 lines 10-12 which discloses a wireless remote control system 10 which is operative to enable a plurality of users to operate a remote device 12 using independent remote controls 14; Toebes at col. 10 lines 10-11 discloses that it will be appreciated that two, three or more wireless controlling devices may be daisy chained in such a manner.  Examiner notes that primary piloting control may be transferred to any one of the daisy changed wireless controlling devices.  Examiner further notes that information may be exchanged between the primary wireless controlling device 34 and any one of the one or more daisy chained wireless controlling devices in order for this change of piloting control to occur.  Also, see Arwine at [0038] which discloses that if a UAV pilot deviates from a prescribed flight path, or enters a restricted airspace (such as over sensitive or secured areas), or presents a national security/terror threat; an authorized agency can take control of a UAV from a pilot and safely divert, land or crash it depending on the circumstance, threat confidence, and/or urgency.  Examiner maps the restricted airspace environment to the flight environment of the flight vehicle.  Examiner mapped Arwine’s UAV to the flight vehicle.  Examiner mapped a programmable processor under control of suitable software of the secondary wireless controller device to the determination unit. Examiner notes that the location information from the flight vehicle must be transmitted from the flight vehicle when the flight vehicle has sensed (i.e., by way of GPS coordinates for example) that it has entered restricted airspace.)
Claim 19 is directed toward a system that comprises the same elements recited in Claim 12.  The cited portions of the reference(s) used in the rejection of claim 12 teaches the limitations recited in the system of claim 19.  Therefore, claim 19 is rejected under the same rationale as stated for claim 12 above.

Regarding claim 13, the modified Toebes teaches the information processing system according to claim 16, wherein the determination unit specifies a state of the flight vehicle based on information that the first communication unit receives from the first piloting terminal, and makes the determination based on the state (Arwine at [0038] discloses that a UAV pilot may deviate from a prescribed flight path, or enter a restricted airspace, or present a national security/terror threat.  Examiner maps the national security/terror threat to a state of the flight vehicle.)
Claim 20 is directed toward a system that comprises the same elements recited in Claim 13.  The cited portions of the reference(s) used in the rejection of claim 13 teaches the limitations recited in the system of claim 20.  Therefore, claim 20 is rejected under the same rationale as stated for claim 13 above.
Regarding claim 15, the modified Toebes teaches the information processing system according to claim 9, wherein in a case where there are a plurality of sets of the first piloting terminal and the second piloting terminal, the determination unit makes the determination for each set of the first piloting terminal and the second piloting terminal, and for each set of the first piloting terminal and the second piloting terminal, in a case where it is determined that the second piloting terminal is to pilot the flight vehicle, the remote control unit transfers the instruction for the flight vehicle that is received from the second piloting terminal to the flight vehicle (see Arwine at [0043]  which discloses that although the system framework 100 in Fig. 1 depicts a single UAV controller device 102 and a single UAV 104 in communication with the UAV pilot validation service 106, it is envisioned that as a cloud service, the UAV pilot validation service 106 will simultaneously handle multiple UAV controller-UAV pairs associated with different pilots.  Examiner notes that Toebes wireless remote control system 10 may be used in a plurality of instances corresponding to a plurality of remote devices.)
Claim 22 is directed toward a system that comprises the same elements recited in Claim 15.  The cited portions of the reference(s) used in the rejection of claim 15 teaches the limitations recited in the system of claim 22.  Therefore, claim 22 is rejected under the same rationale as stated for claim 15 above.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Toebes et al. (US 9620004) in view of Arwine (US 2016/0274578) and further in view of Schulman et al. (US 2019/0114925).
Regarding claim 11, the modified Toebes does not expressly teach wherein the determination unit specifies a piloting experience level with respect to the first piloting terminal based on information that the first communication unit receives from the first piloting terminal or information that the second communication unit receives from the second piloting terminal, and makes the determination based on the experience level, which in a related art, Schulman teaches (see Schulman at  [0168] which discloses that a user may self-identify the amount of experience for the user and that regular users may be differentiated from administrative users who may be able to takeover control from regular users.  Furthermore, Schulman at [0168] discloses that, for example, a parent may be able to take over flight control from the parent's child, or an instructor may be able to take over flight control from a student.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a piloting experience level with respect to the first piloting terminal based on information that the first communication unit receives from the first piloting terminal or information that the second communication unit receives from the second piloting terminal, and makes the determination based on the experience level, as taught by Schulman.  
One would have been motivated to make such a modification in order to regulate and restrict the operation of aerial vehicles with respect to certain regions, as suggested by Schulman at [0002].  
Claim 18 is directed toward a system that comprises the same elements recited in Claim 11.  The cited portions of the reference(s) used in the rejection of claim 11 teaches the limitations recited in the system of claim 18.  Therefore, claim 18 is rejected under the same rationale as stated for claim 11 above.

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Toebes et al. (US 9620004) in view of Arwine (US 2016/0274578) and further in view of Lindsley et al. (US 10,271,261).
Regarding claim 14, the modified Toebes does not expressly teach wherein the first communication unit and the second communication unit relay audio communication between the first piloting terminal and the second piloting terminal, and information that the first communication unit receives from the first piloting terminal is output by audio with use of the second communication unit, which in a related art, Lindsley teaches (see Lindsley, at col 10 lines 15 to 19, which discloses audio may be routed between the control device and other systems and/or components of a UAV; see Lindsley, at col 16 lines 39 to 42, which discloses that a pilot can respond to voice communications and the pilot can enter voice communication (e.g., can speak) into a connected audio input device (e.g., a microphone) at a control station.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a system wherein the first communication unit and the second communication unit to relay audio communication between the first piloting terminal and the second piloting terminal, and information that the first communication unit receives from the first piloting terminal is output by audio with use of the second communication unit, as taught by Lindsley.  
One would have been motivated to make such a modification in order to provide for prioritized transmission of different data types over bonded communication modules, as suggested by Lindsley, at col. 1 lines 44-47.  
Claim 21 is directed toward a system that comprises the same elements recited in Claim 14.  The cited portions of the reference(s) used in the rejection of claim 14 teaches the limitations recited in the system of claim 21.  Therefore, claim 21 is rejected under the same rationale as stated for claim 14 above.

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Toebes et al. (US 9620004) in view of Arwine (US 2016/0274578) and further in view of Baudry et al. (US 2013/0268146).
Regarding claim 23, the modified Toebes does not expressly teach the flight control system according to claim 16, wherein the determination unit determines that the first piloting terminal is to pilot the flight vehicle when a piloting experience level with respect to the first piloting terminal is greater than or equal to a difficulty level of piloting of the flight vehicle, and determines the second piloting terminal is to pilot the flight vehicle when the piloting experience level is less than the difficulty level which in a related art Baudry teaches (see Baudry at [0038-0039] and at [0047] which discloses a technique of calculating current functional level of the pilot corresponding to the ability of the pilot to perform current tasks during the mission as a function of the pilot's experience, knowledge, and character, and also as a function of any change in pilot behavior and that this calculation is weighted as a function of the current stage of flight, of the difficulties of the current tasks of the mission, and of the current state of the aircraft.  Baudry at [0041] further discloses that a comparison value may be determined as a function of this current functional level of the pilot and may then be compared with at least one reference functional level.  Baudry at [0044] discloses that the characteristics of a mission comprise all of the various flight stages of the mission that is to be performed and the associated tasks, and also the difficulty level of each flight stage and of each task.  Baudry at [0045] discloses that each flight stage and each task must be associated with a difficulty level, with landing on an off-shore oil platform being a priori more complex and thus presenting a greater difficulty level, than landing on an airfield.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include when a piloting experience level with respect to the first piloting terminal that is greater than or equal to a difficulty level of piloting of the flight vehicle, as taught by Baudry.  
One would have been motivated to make such a modification to help the pilot in order to enable the mission to continue with a maximum level of safety, as suggested by Baudry at [0041].

Regarding claim 24, the modified Toebes teaches the flight control system according to claim 23, wherein the piloting experience level is based on information that the first communication unit received from the first piloting terminal, and the difficulty level is based on information that the second communication unit received from the second piloting terminal (See Baudry at [0038-0039] and at [0047] which discloses a technique for calculating a piloting experience level; furthermore, Baudry at [0044-0045] discloses difficulty level of piloting the vehicle.  Examiner notes that the piloting experience level may be calculated based on the difficulty level of piloting the vehicle, and that this information may be used to determine whether the primary wireless controlling device or the secondary wireless controlling device provides primary piloting control of the flight vehicle or UAV.)
Each of claims 25-26 are directed toward a system that comprises the same elements recited in respective system claims 23-24.  The cited portions of the references used in the rejection of claims 23-24 teach the limitations recited in the systems of claims 25-26.  Therefore, claims 25-26 are rejected under the same rationales as stated for claims 23-24 above.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661